Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 2/22/22.  Claim 139 is amended.  Claims 139,142,144-150,152-153,155-165,167-168 are pending.
Claim Rejections - 35 USC § 103
Claims  139, 142, 144-146,148-149,152-153,155-160,163-165,167-168 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ( 2014/0010920) in view of Vrljic ( 2015/0305390).
For claim 139, Nishimura discloses a meat-like foodstuff.  The foodstuff comprises first textured vegetable protein, a second textured vegetable protein , a binder and additional components. Paragraph 0069 discloses meat-like food stuff comprises 42 parts of first protein and 18 parts of second protein.  Thus, the amount of protein product is at least 25%.  For claims 139, 149-150,152-153,155-160, Nishimura discloses adding a binder to the meat-like foodstuff.  As a binder, one or more types selected from the group consisting of vegetable proteins, animal protein and polysaccharides.  The polysaccharides include starch, gum such as guar gum, carrageenan and glucomannan. The binder is in the form of oil in water emulsion prepared by emulsification with water and fats and oils to a raw-material mixture.  The emulsion comprises polysaccharides such as starch, gum substances such as guar gum, carrageenan and glucomannan and proteins.  When an emulsion is formed, .5-3 parts by mass of water and the same of fats and oils can be added to 1 part by mass of the binder.  The amount of lipid is about 43%.  The binders can from a heat reversible gel when hydrated.  The raw-material mixture can contain a total of 20-50 mass percent of a binder in the form of paste, emulsion, gel or the like. When the binder is in the form of an emulsion, the amount of emulsion is from 5-20% of the emulsion.  Raw material mixture of protein contains 3-15% binder. The dispersed phase lipid is an unsaturated lipid containing oils and fats such as soybean oil, cottonseed oil, corn oil, sesame oil, beef tallow, lard etc..  For claim 168, the textured protein contains about 50-80% protein, carbohydrate in the form of starch from grains such as rice, wheat, and corn, fats and oils, water, a pigment and flavor.  The amount of starch is .17-.76 parts by mass with respect to 1 part of the vegetable protein.  The water content of the hydrated  protein ranges from 55-75%.    Nishimura discloses the raw-material mixture may further be combined with an anzyme for protein adhesion such as transglutaminase.  The raw-material mixture may further contain fats, oil, flavors,seasonings,starch and pigments. The binder can be a combination of different materials including protein, polysaccharides and can be of different forms such as paste, emulsion and gel.  The raw-material mixture preferably contains a binder in the form of a paste and a binder in the form of gel and in the form of emulsion.  Example 1-1 discloses a binder in a form of a paste in which seasoning and flavor are added.  Example 3 shows an emulsion as binder in which powdered soy proteins are added. ( see paragraphs 0015-0018,0026,0027,0031,0037,0038,0039,0040-0044,0052 and the examples).
The binder disclosed in Nishimura can be a combination of different materials including emulsion, gel, paste and comprising protein and polysaccharide.  The binder present as emulsion is equivalent to the claimed agent release system and binder not in the form of emulsion is equivalent to the claimed second binding agent.  The emulsion in Nishimura has a dispersed phase and continuous phase and comprises protein; thus, it is obvious the protein is physically captured in one phase because it is dispersed in one phase.  The claim does not have any structure feature defining physically capture or non-covalently bound other than the agent being dispersed in the phase.  The use of a different terminology does not define the claims over the prior art.  Nishimura discloses the raw material may further be combined with an enzyme for protein adhesion.  Through combination with such an enzyme for protein adhesion, bonding between the protein fibers and bonding between these fibers and a binder are strengthened.  Thus Nishimura discloses binder that bind the protein and the binder in the form of emulsion which is the same as the claimed release system.  Furthermore, the claims are directed to a product in which there is no defined structure among the protein product, release system and binder other than that they are bond together.  Nishimura discloses such product.  It is not patentably significant what each component is called.  For claim 145, Nishimura discloses the raw-material mixture may contain starch.  It is well known in the art starch function to bind ingredients.  Thus, the inclusion of starch would serve as binder whether or not such function is disclosed. 
Nishimura does not disclose the melting point and agents to be released, the amount of emulsifier and the characteristics on location as in claim 139, the feature in claims 142,144, the starch as in claim 146, the agent as in claims 156-158,the amount of edible fiber and lipid as in claim 168,  the trigger condition as in claims 148 and the feature in claims 164-165,167 .
Vrljic discloses a meat-like product containing an oil-in-water emulsion as a fat replica.  Vrljic discloses the fat droplets in the emulsion are stabilized by addition of surfactants such as lecithin, phospholipid etc.. The surfactant is used in amount les than 5%.  The emulsion can be a gel emulsion.  Vrljic discloses while adipose replicas can be formed without forming gels, gelation results in a firmer and more stable emulsion.   ( see paragraphs 0181,0185,0188-0189,0196,0201)
The release of the agents in the release system by melting of emulsion is an intended use of the product which does not determine the patentability of the product.  Furthermore, Nishimura discloses a release system in the form of emulsion; thus, it is obvious the emulsion is capable of the releasing of the agents when it is used under the same  condition.  Since Nishimura discloses the same foodstuff containing the same release system, it is obvious the same characteristics and properties as claimed are obtained.  It would have been obvious to one skilled in the art to determine the amount of fiber and oil to give a texture protein product to resemble meat product to obtain the most optimum simulated product.  Such parameter is a result-effective variable which can readily be determined through routine experimentation.  Nishimura discloses an emulsion; it is well known in the art to add emulsifier to emulsion to aid in the dispersion and stabilization as shown in Vrljic.  It would have been obvious to one skilled in the art to add an emulsifier as adding a known ingredient for its known function.  It would have been obvious to one skilled in the art to follow the guideline of Vrljic for the amount of emulsifier.  As to the melting point, Mishimura does not discloses the melting point.  However, Mishimura discloses the O/W emulsion is prepared by emulsification with water and fats and oil to a raw-material mixture.  The fats and oils include cotton seed oil, corn oil, soybean oil etc.. These are the same types of oil recited in claim 152.  Thus, it is obvious the melting point is within the range claimed because the oil is the component that gives the melting point in the emulsion. It would also have been obvious to form a gelled emulsion as taught in Vrljic when desiring to have a firmer and more stable emulsion. Nishimura discloses  flavors, seasoning , pigment etc.. are added as raw materials.  The product of Nishimura is the same foodstuff as claimed; thus, it is obvious the same release is obtained.  Furthermore, the release of the agent is a property that is depended on the intended use of the product which does not determine the patentability of the product.  The product as claimed without any intended use does not have any release of agent.  Nishimura discloses the raw material containing starch; it would have been obvious to any known starch.  All the starches in claim 146 are well known in the art.   Nishimura discloses different agents are contained in the binder.  The raw material contains enzyme that bonded the material.  Thus, it is obvious this binding agent is different from the agent in the binder.  The product of Nishimura is a cohesive mass in an uncooked state because it can be processed into any shape.  Since the product is the same type as claimed, it is obvious the product resembles cooked meat.  It would have been obvious to form product resembling cooked ground meat when such product is desired by shaping into small particulate pieces.  Nishimura discloses different polysaccharides including starch, gum and protein can be added.  It would have been obvious to use any known starch, gum and protein as using alternative ingredients to carry out the same function.  All the claimed gum and starch are known in the art.  As to the localized concentration of the emulsion, all the ingredients are mixed to form the meat-like product.  It would have been within the skill of one in the art to determine the mixing parameter such as that uniform dispersion of the ingredients are obtained or that localize concentration of the component are obtained.  As taught in Vrljic, the emulsion serves as a fat replica in a meat-like product, thus, it would have been obvious to one skilled in the art to place the emulsion in certain localized area when desiring to resemble natural fat placement like in real meat product.  It is obvious that emulsion is in an uncooked state when it is just mixed with the protein to form the meat-like product.  The Nishimura product is molded; thus, it is obvious that the product has a cohesiveness of uncooked animal meat.
Claims 147,150,161,162 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Vrljic as applied to claims 139,142-146,148-149,152-160,163-165,167-168 above, and further in view of Muschiolik ( 2012/0135125).
Nishimura does not disclose  the protein as in claim 147, the oil and amount as in claim 150 and the agent in claims 161-162.
Muschiolik discloses an oil in water emulsion comprising protein, polysaccharide, oil or fat and water.  The protein and polysaccharide are used as emulsifier to give better properties to the emulsion.  The smoothness and suppleness of the emulsions render them suitable for as used as fat substitutes in food products.   The polysaccharides includes carboxymethylcellulose, carrageenan, chitosan, pectin etc..  The protein used includes sunflower seed protein, potato protein,  pea protein, sesame protein etc..  The oils used include sunflower oil, cotton seed oil,coconut oil,  corn oil etc..  The emulsion can comprise different flavoring , coloring, taste enhancing  agents etc.. as shown in paragraphs 0035-0036.  ( see paragraphs 0006-0008,0009,0011,0012,0024,0028,0032)
Nishimura discloses adding protein to the emulsion and oil to the emulsion.  Muschiolik discloses protein such potato protein, sunflower seed protein , pea protein.  It would have been obvious to one skilled in the art to use the protein and oil as taught in Muschiolik in the emulsion of Nishimura as using an alternative ingredients to make the same food product.  The use of different protein would have been an obvious matter of choice as all the proteins are known to be used in emulsion.  It would also have been obvious to use methylcellulose as Muschiolik discloses cellulose can be used as the polysaccharide.  It would have been an obvious matter of preference to use a combination of polysaccharides.  The use of different protein and oil would have been an obvious matter of choice as all the proteins are known to be used in emulsion.   It would have been an obvious matter of choice to use coconut oil in combination with sunflower oil as both oils are known to be used in emulsion as shown in Muschiolid.  The specific proportion of each oil would have been an obvious matter of preference.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the claimed emulsion is not a binding agent but rather the emulsion is bound to the claimed meat structured protein product via a separately claimed and distinguishable one or more binding agents. Applicant states claim 139 recites a novel structural arrangement amount a meat-structured protein product, binding agents, the presence of an emulsifier in a specified range and a novel agent release system comprising O/W emulsion.  Applicant argues the references does not teach or suggest the structural features.  This argument is not persuasive.  What applicant characterize as structural features are actually components making up the product and Nishimura discloses all the components of meat-structured protein, binding agent and O/W emulsion.  When both forms of binding agents are mixed with the meat-structured protein, the binding agents are bind together the meat structure protein and the emulsion serving at binding agent.  Furthermore, Nishimura discloses in paragraph 0047, “ the raw material mixture may further be combined with an enzyme for protein adhesion et..  Through combination with such an enzyme for protein adhesion, bonding between the first texture vegetable protein fibers, second textured vegetable protein fibers and bonding between these fibers and a bind are strengthened”.  This disclosure further shows that one or more binding agents are used and these agents bind together the meat structure protein product and the emulsion because the binder disclosed in Nishimura includes emulsion
Applicant further argues that the binder of Nishimura’s raw material mixture must bind the first textured vegetable protein to the second textured vegetable protein in both steps of molding.  Applicant argues that the claimed binder is not equivalent to the binder of Nishimura and the presence of a binding agent in the agent release system precludes interaction of the binding agent with the meat-structure  protein product that is required by Nishimura. This argument is not persuasive.  It is not clear what applicant means by precluding interaction of the binding agent with the meat structure protein.  If the binding agent binds together the meat structured product and the meat structure protein product and the agent release system to form a cohesive mass, then how is it not interacting with the meat structure protein.  The claims require an emulsion which is labeled as an agent release system and one or more binding agents.  Nishimura discloses such features. The binder disclosed in Nishimura can be a combination of different materials including emulsion, gel, paste and comprising protein and polysaccharide.  The binder present as emulsion is equivalent to the claimed agent release system and binder not in the form of emulsion is equivalent to the claimed one or more binding agents.  The use of a different terminology does not define the claims over the prior art.  Nishimura discloses the raw material may further be combined with an enzyme for protein adhesion.  Through combination with such an enzyme for protein adhesion, bonding between the protein fibers and bonding between these fibers and a binder are strengthened.  Thus Nishimura discloses binder that bind the protein and the binder in the form of emulsion which is the same as the claimed release system.  Furthermore, the claims are directed to a product in which there is no defined structure among the protein product, release system and binder other than that they are bond together.  Nishimura discloses such product.  It is not patentably significant what each component is called.  While applicant argues that the principle of operation of Nishimura would need to be significantly modified, applicant does not point specifically to any particular operation.  The claims are directed to a meat-like food product comprising the components as specified in claim 139 and Nishimura discloses all the components.
Applicant argues that Nishimura is devoid of any teaching of the presently claimed agent release system, any technical teachings on the matter and any motivation whereby one of skill in the relevant art could arrive at the presently claimed invention based on the teachings of Nishimura.  The examiner respectfully disagrees with applicant’s conclusion.  Nishimura discloses the O/W emulsion and binding agent separate from the O/W emulsion.  Thus, there is no need for one skilled in the art to arrive at the presently claimed invention because the features claimed are already disclosed in Nishimura.  The naming of the emulsion as agent release system does not mean that the emulsion is different from the binding emulsion disclosed in Nishimura.  Applicant argues the emulsion and binding agent are structural features that are preventing premature reaction and/or interaction of the binding agent to be release with other components of the meat-like food product.  This argument is not commensurate with the scope of the claims.  There is no limitation in the claims of preventing any reaction or interaction. 
Applicant further argues Nishimura explicit teachings of forming a food product through coagulation of heat-reversible emulsion and forming the food product through the step of coagulating in a mold actually teach against applicant’s disclosure.  This argument is not persuasive.  The disclosure in paragraph 0046 is only referring to an embodiment where the binder forms a heat reversible gel.  It is not a heat-reversible emulsion.  Furthermore, the steps of forming are a difference in processing which does not determine the patentability of the product.  The claims are directed to a meat-like product comprising the components of meat-structure protein product, one or more binding agent and release system that is an O/W emulsion.  Mishimura discloses all the components and binding of the components to form a cohesive mass.    Applicant further argues the different processing.  However, the claims are not directed to a process of preparing the meat-like product.  As to the localized concentration of the emulsion, all the ingredients are mixed to form the meat-like product.  It would have been within the skill of one in the art to determine the mixing parameter such as that uniform dispersion of the ingredients is obtained or that localize concentration of the component is obtained.  As taught in Vrljic, the emulsion serves as a fat replica in a meat-like product.  It would have been obvious to one skilled in the art to place the emulsion in certain localized area when desiring to resemble natural fat placement like in real meat product.  It is obvious that emulsion is in an uncooked state when it is just mixed with the protein to form the meat-like product.  Applicant further argues Mishimura does not disclose the melting point which is persuasive evidence for compositional and structural features that are fundamentally differentiating from Nishimura.  This argument is not persuasive.   Mishimura does not discloses the melting point.  However, Mishimura discloses the O/W emulsion is prepared by emulsification with water and fats and oil to a raw-material mixture.  The fats and oils include cotton seed oil, corn oil, soybean oil etc.. These are the same types of oil recited in claim 152.  Thus, it is obvious the melting point is within the range claimed because the oil is the component that gives the melting point in the emulsion.
With respect to the Vrljic reference, applicant argues Vrljic neither teaches or suggests the fat-like tissue disclosed in Nishimura nor a meat-like product comprising such an emulsion.  Applicant argues that basing on the different principles of operations, one of ordinary skill in the art would not be motivated to modify Nishimura with Vrljic.  The examiner respectfully disagrees. The Vrljic reference is only relied upon for the teaching of adding emulsifier to an emulsion.  One would have been motivated to add an emulsifier as taught in Vrljic to stabilize the emulsion in Mishimura.  The difference in achieving color formation in the two references would not have prevented one skilled in the art from adding emulsifier to an emulsion.  Adding an additive for its art-recognized function would have been obvious to one skilled in the art. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The teaching of adding an emulsifier to an emulsion would have readily suggested to one skilled in the art to use the emulsifier in an emulsion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 3, 2022

/LIEN T TRAN/Primary Examiner, Art Unit 1793